EAGLES, Chief Judge.
First we consider whether the full Commission failed to give proper deference to the deputy commissioner’s credibility determination. Defendant argues that the full Commission did not acknowledge the general rule that deputy commissioners are in a better position to judge credibility as mandated by Sanders v. Broyhill. Defendant further argues that plaintiff’s ignorance of workers’ compensation law is not a valid justification for finding plaintiff credible.
We reaffirm our holding in Sanders v. Broyhill Furniture Industries, 124 N.C. App. 637, 640-41, 478 S.E.2d 223, 225-26 (1996), disc. review denied, 346 N.C. 180, 486 S.E.2d 208 (1997). In Sanders we held that
prior to reversing the deputy commissioner’s credibility findings on review of a cold record, the full Commission must, as it did in Pollard, demonstrate in its opinion that it considered the applicability of the general rule which encourages deference to the hearing officer who is the best judge of credibility.... What we require today is documentation that sufficient consideration was paid to the fact that credibility may be best judged by a first-hand observer of the witness when that observation was the only one. In doing so, we encourage the full Commission to include findings showing why the deputy commissioner’s credibility determination should be rejected.
Id. But cf. Holcomb v. Pepsi Cola Co., 128 N.C. App. 323, 325, 494 S.E.2d 609, 610 (1998).
Here in finding of fact number five, the full Commission found
5. The Deputy Commissioner who initially heard this matter found plaintiff’s sworn testimony regarding the cause and extent of his injury not to have been credible. The Full Commission, however, finds to the contrary, that plaintiff’s testimony relating to his injury and its cause was credible. The Full Commission’s finding on this issue is based, in part, on plaintiff’s lack of understanding in general of the workers’ compensation system and with the specific requirements related to reporting his injury and filing his claim. Additionally, the Full Commission finds that any inconsistencies in plaintiff’s testimony are not indicative of any deception on his part, and further, are reasonably explained given his unfamiliarity *387with the workers’ compensation system and the nature of the proceedings before the Industrial Commission.
The full Commission met the Sanders standard. The Commission recognized and considered that the deputy commissioner found plaintiff not to be credible but disagreed with the deputy’s credibility determination. The Commission went on to explain the rationale behind its decision. The Commission stated that it was plaintiff’s unfamiliarity with the workers’ compensation system and not a propensity to lie that led to the inconsistencies within plaintiff’s testimony. After reviewing the record on appeal, it is clear that there was competent evidence to support the full Commission’s findings of fact and conclusions of law. Accordingly, the full Commission’s decision to reverse the deputy commissioner’s decision is affirmed.
Next, we consider whether the Industrial Commission erred in finding that plaintiff’s failure to timely file a Form 18 was reasonably excused. Defendant contends that it had no notice of plaintiff’s alleged work injury until the Form 18 was filed in September 1992. Defendant argues that it was prejudiced because the employer was unable to investigate the alleged work accident on 17 December 1991 and was unable to direct plaintiff’s medical care. After careful review, we disagree.
In reviewing a decision of the Industrial Commission, we are limited to two questions: 1) whether there is any competent evidence before the Commission to support its findings of fact; and 2) whether the findings of fact justify the Commission’s conclusions of law. Guy v. Burlington Industries, 74 N.C. App. 685, 689, 329 S.E.2d 685, 687 (1985).
Here, the Industrial Commission found in finding of fact number ten that
[p]laintiff’s failure to provide written notice to the employer of his injury within the thirty days is reasonably excused and did not prejudice defendant in any manner. Defendant had actual knowledge of plaintiff’s injury through his reporting it to his supervisor, Mr. Davis.
Assuming defendant did not know about plaintiff’s work injury, defendant presented no evidence that it was prejudiced in any way by plaintiff waiting ten months to file his workers’ compensation claim. Moreover, the Industrial Commission specifically found that the defendant employer knew about plaintiff’s injury. Plaintiff *388testified that he told his supervisor Mr. Davis about his injury at work. Accordingly, there was competent evidence to support the Commission’s findings of fact and this assignment of error is overruled.
Next, we consider whether the Industrial Commission erred in finding that plaintiff’s medical treatment was designed to effect a relief, give a cure, or lessen the period of disability. Defendant argues that plaintiff was not referred to some of his doctors by specialists and as a result, plaintiff’s treatment should not be considered “medical treatment” under G.S. 97-2(19). Defendant further argues that plaintiff had hip pain prior to the 17 December 1991 work injury. After careful review, we disagree.
The Industrial Commission found that the first doctor plaintiff went to see was plaintiff’s family doctor, Dr. Carpenter. The Commission further found that
[although plaintiff was seen by a series of physicians and therapists, each was seen upon a valid medical referral. The Full Commission finds that plaintiff was not attempting [sic] find a medical provider to support his claim, but rather was following the recommendations and referrals of his medical providers in an attempt to improve his condition.
Because there was competent evidence to support the Commission’s finding of fact, the defendant’s assignment of error is overruled.
Finally, we consider whether the Industrial Commission erred in concluding that plaintiff had been continuously disabled since 17 December 1991. Defendant argues that there was no evidence that the work related injury caused defendant’s medical problems and inability to work. In determining whether there is a “disability” there must be competent evidence to support findings of fact that an employee is incapable of earning the same wages which the employee was receiving at the time of the injury in the same or any other employment as a result of the specific traumatic incident at work. Gilliam v. Perdue Farms, 112 N.C. App. 535, 536, 435 S.E.2d 780, 781 (1993).
Here, several doctors noted that plaintiff was in extreme pain because of plaintiff’s work related injury. In addition, Dr. Jones advised defendant employer that plaintiff “was totally disabled” and that plaintiff would “not be able to return to a position requiring manual labor.” After extensive testing, Vocational Consultants at the Blue Ridge Vocational Services also concluded that plaintiff was not capa*389ble of returning to his prior position with defendant employer. Accordingly, there was sufficient evidence to support the Industrial Commission’s conclusion that plaintiff had been continuously disabled since 17 December 1991. This assignment of error is overruled.
Affirmed.
Judges LEWIS and HUNTER concur.